DETAILED ACTION
Application 16/572180, “MULTILAYER ELECTRODE AND LITHIUM SECONDARY BATTERY INCLUDING THE SAME”, was filed with the USPTO on 9/16/19 and claims priority from a foreign application filed on 9/13/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/16/19.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, it is unclear what is meant by “a second conductive material having a porosity greater than a porosity of the first electrode mixture layer”.  More specifically, claim 1 does not set forth a porosity of the first electrode mixture layer; therefore, it is unclear how high the porosity of the second conductive material must be.  It is further noted that the as-filed specification does not appear to provide teachings on the porosity of the mixture layers themselves, but instead only emphasizes the porosity 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2017-039976 A; citations taken from machine translation).
Regarding claims 1, 9 and 17, Lee teaches a lithium secondary battery (paragraphs [0002, 0006, 0012] including a multilayer electrode (e.g. Figure 1) comprising a current collector (“Cu-foil” in Figure), a first electrode mixture layer including lower porosity conductive material (see the layer adjacent the cu-foil) and a second electrode mixture layer further including high porosity conductive material (e.g. the porous particles illustrated in the Figure).  As to claims 2, 3, 10 and 11, Lee further teaches the more porous particles being larger in diameter and having a higher porosity of 50 to 90% compared to the smaller diameter particles without the pores (paragraphs claims 6 and 14, Lee further teaches the conductive material being graphite (paragraph [0014]).   As to claims 7 and 15, Lee further teaches the thickness ratio of his first active material layer [large porous particles] to the second active material layer [smaller particles] being 2:8 to 3:7 (paragraph [0032]), which corresponds to the second electrode mixture layer of the claimed invention being 20 to 30% of the total thickness.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2017-039976 A; citations taken from machine translation).  
Regarding claim 4-5 and 12-13, Lee remains as applied to claims 1 and 9.  Lee teaches the large particles being preferably 15 to 20 microns in diameter (paragraph [0027], with the smaller particles being preferably 8 to 15 microns in diameter (paragraph [0030]), suggested ranges which are smaller than the claimed ranges of 0.01 to 0.5 microns and 0.5 to 5 microns, respectively.
where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (MPEP 2144.04 IV)
In this case, both the claimed invention and that of Lee are drawn to negative electrodes capable of transmitting lithium ions to and from a reaction zone to facilitate charge/discharge of the battery.  Athough the preferred range taught by Lee is larger than the claimed range, Lee emphasizes that the relative sizes of the large particle diameter, the pore diameter, and the small particle diameter is the important factor which may be manipulated in order to provide desirable lithium ion diffusion, while avoiding excessive capacity deterioration (paragraphs [0027, 0030]).  Accordingly, a skilled artisan would have understood the three parameters to be result-effective variables which could be manipulated together in order to optimize the invention and/or discover suitable ranges. Such routine optimization is prima facie obvious (MPEP 2144.05 II).  

Regarding claims 8 and 16, Lee further teaches the weight ratio of the large porous particles to the smaller particles being 2:8 to 3:7 [20% to 30%] (paragraph [0013]), which does not overlap with the claimed range of 0.5 to 5 wt%.  
However, it has been held that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” (MPEP 2144.05 IIA)  
In this case, Lee teaches that the relative concentration of the two particles must be optimized to simultaneously balance lithium diffusion space [favored by porous particles] and capacity [favored by non-porous particles] (paragraph [0032]).  Optimization of such result-effective parameters is routine and therefore is prima facie obvious (MPEP 2144.05 II).  
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723